Citation Nr: 1818224	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-18 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In an April 2015 decision, the Board denied a claim for higher ratings for right knee disabilities.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision and remanding the claim to the Board.

In a July 2016 decision, the Board again denied the claim for higher ratings for right knee disabilities.  The Veteran again appealed to the Court.  In September 2017, the Court granted a JMR vacating the Board's decision, but only to the extent that it did not address a claim for a TDIU, and remanded the TDIU claim to the Board.

In November 2017, the Board remanded the claim for a TDIU to undertake the development outlined in the September 2017 JMR.


FINDING OF FACT

The probative evidence of record shows the Veteran's service-connected disabilities have a combined 30 percent rating and do not preclude him from securing and following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.16 (2017). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the September 2017 JMR, the Board is considering the Veteran's claim for a TDIU because of the lay claims from the appellant and a co-worker found in the record regarding his service-connected disabilities interfering with his employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); also see Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

Initially, the Board notes that the record does not include a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (TDIU claim form), despite the Board in October 2017 remanding the appeal to, in part, obtain his TDIU claim form and despite VA in November 2017 providing the appellant with a blank TDIU claim form to complete.  Therefore, the Board initially finds that the Veteran's claim for a TDIU is denied because of his and his representative's failure to cooperate with the prosecution of this claim.  See M21-1, Part IV, Subpart ii, Chapter 2, Section F, Topic 2, Block b (change date July 21, 2016) (providing, in part, that VA may deny a claim for a TDIU for failure to cooperate with development when an appellant fails to complete and return a VA Form 21-8940).

In any event, even if the Board were to ignore the above, to the merits of the claim for TDIU, the Board notes that it may only be assign in the first instance provided that certain schedular disability ratings requirements, such as a combined disability rating of 70 percent with at least one disability rating as 40 percent rating, are met.  See 38 C.F.R. § 4.16(a); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met).  The Veteran is rated as 10 percent disabled for right knee arthritis, 10 percent disabled for right knee instability, noncompensable for right knee lost extension, and 10 percent disabled for hemorrhoids.  The Veteran's combined disability rating is 30 percent.  Therefore, the Board finds that the preliminary schedular rating requirements for a TDIU are also not met.  38 C.F.R. § 4.16(a).  

Lastly, the Board notes that an award of a TDIU can also be granted on an extraschedular basis.  In this regard, it is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

The process for establishing entitlement to an extraschedular TDIU rating is described in 38 C.F.R. § 4.16(b).  That process requires first an adjudicative determination that the Veteran is rendered unemployable by virtue of service-connected disabilities, and if that determination is affirmative, followed by referral to the Director, Compensation System.

At the outset, it is noteworthy that disability ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected disabilities in civil occupations.  See 38 C.F.R. § 4.1.  In other words, occupational impairment with respect to a specific type of employment is not dispositive; and if a Veteran is precluded by service connected disability or disabilities from participating in a specific type of employment in which the Veteran has primary experience, but remains capable of maintaining other regular substantially gainful employment consistent with education and occupational experience, such Veteran is not deemed unemployable. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, in an October 2013 statement from a co-worker it was reported that the Veteran had retired from his employment at the United States Postal Service. Moreover, and as noted in the September 2017 JMR, the co-worker in his October 2013 statement also reported that before retiring the Veteran faced possible disciplinary action because he had be unable to complete his routes as a letter carrier because of knee pain and these problems continued even after he became a supervisor because he had to sometimes walk routs with the mail carriers he supervised.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) (holding that appellant's are competent and credible to report on observable symptomatology because it comes to them via their own senses).  As also noted in the JMR, the Veteran reported in his July 2012 VA Form 9 that his right knee disabilities caused serious problems with his being able to perform his job because he could not stand or walk for long periods of time due to knee pain.  Id.  Likewise, in October 2013 statements from the Veteran's friend and his wife it was reported, in substance, that his service-connected right knee disabilities caused observable problems with his having right knee pain and swelling as well as a limp.  Id.  Moreover, the October 2013 VA examiner opined that his hemorrhoids functional impact on his ability to work was pain.  

Furthermore, at the August 2014 VA examination it was opined that the Veteran's right knee pain, weakness, fatigability, and/or incoordination would have a functional impact on employment because it would decreased his ability to perform prolonged standing, walking, and bending.  

On the other hand, while at the June 2008 VA examination the Veteran reported that his right knee pain caused problems obtaining employment the examiner did not specifically provide an opinion as to its adverse impact on employment.  In this regard, the question of whether the Veteran has a right knee diasblity that causes "problems" is not in dispute.  If there had no problems there would be no basis for a compensable evlaution.  The only question is the degree.

Thereafter, at the March 2012 VA examination it was opined that his right knee disabilities had no functional impact on his ability to work.  Similarly, the September 2015 VA examiner opined that his hemorrhoids had no functional impact in his ability to work. 

Initially, the Board finds that while VA treatment records document the Veteran's complaints and treatment for right knee as well as hemorrhoid problems, the Board finds that nothing in these records shows the adverse impact these disabilities have on employment to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Moreover, the March 2012 and September 2015 VA examiners opined that his right knee or hemorrhoid disability did not have a functional impact on his ability to work.  Furthermore, while the October 2013 hemorrhoids examiner and the August 2014 knee examiner reported that the Veteran's symptomatology would have a functional impact on employment, neither opined that either disability prevented substantial gainful employment.  The Board also finds it significant that the symptomatology identified by the October 2013 hemorrhoids examiner and the August 2014 knee examiner are symptoms already contemplated as well as compensated for by the rating criteria.  See 38 C.F.R. §§ 4.71a, 4.114, Diagnostic Codes 5010, 5257, 5260, 5261, 7336 (2017).  Therefore, the Board finds that the most probative medical evidence of record shows that the hemorrhoids and right knee symptoms reported by these VA examiners are not the type of symptomatology that meets the criteria for referral of a claim for an extraschedular rating.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); also see Bagwell v. Brown, 9 Vet. App. 337 (1996).  

As to the lay statements from the Veteran and others, the Board finds it significant that they are negative for a specific claim that the appellant is no longer working because of his service-connected right knee disabilities and/or hemorrhoids.  See Owens, super.  In fact, in the October 2012 co-worker statement he seems to report that the appellant was promoted to supervisor and thereafter elected to retire, as opposed to his being forced to take a disability retirement, despite his right knee pain and swelling.  

Moreover, given the Veteran's failure to provide VA with a TDIU claim form, the Board has no further details regarding the circumstances surrounding his retirement and must work with the evidence found in the claims file.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").  

Additionally, even if these lay persons had specifically claimed that the Veteran's service connected disabilities prevented substantial gainful employment, the Board would not find this opinion accurate because they do not have the required medical experience to provide an answer to a complex medical question.  See Davidson, supra.  Therefore, the Board also finds the lay statements from the Veteran, his co-worker, his friend, and his wife is not sufficient to meet the criteria for referral of a claim for an extraschedular rating.  See Owens, supra.

Accordingly, the Board finds that the preponderance of the medical and lay evidence is against finding that a referral of his claim to the Director, Compensation Service for consideration of an extraschedular rating.  See Owens, super.

Given the above, the Board also finds that the claim for a TDIU rating is denied.  38 C.F.R. § 4.16. 




ORDER

A TDIU rating is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


